Citation Nr: 0522135	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  94-17 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for headaches, claimed as 
secondary to service-connected hysterectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from May 1976 to May 
1981.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a November 1993 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

A personal hearing at the RO was held in June 1994.  The 
claims folder was subsequently transferred to the RO in 
Roanoke, Virginia.  

The Board remanded the appeal to the RO for additional 
development in November 1996, August 1997, July 1999, 
September 2000, and July 2003.  The case was returned to the 
Board in July 2005 for further appellate consideration.


FINDINGS OF FACT

1.  All evidence and information necessary for adjudication 
of the veteran's appeal have been obtained by VA.

2.  The evidence of record does not demonstrate that the 
veteran's headaches are caused or aggravated by her service-
connected hysterectomy.



CONCLUSION OF LAW

The veteran's headaches are not proximately due to or the 
result of the service-connected hysterectomy, nor were they 
aggravated thereby.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.310 
(2002); Allen v. Brown, 8 Vet. App. 374 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in 
November 1993, well before the enactment of the VCAA.  

At the outset of the veteran's claim, she was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in March 1994, provided notice to the veteran of 
the evidence necessary to support her claim of entitlement to 
service connection for headaches.  Supplemental statements of 
the case dated in September 1994, April 1997, March 1999, May 
2000, April 2003, and March 2005 also provided notice to the 
veteran of the evidence of record regarding her claim and why 
this evidence was insufficient to award the benefits sought.

Moreover, letters dated in March 2002, August 2003, and 
August 2004 also instructed the veteran regarding the 
evidence necessary to substantiate her claim and requested 
that she identify evidence supportive of the claim.  

The Board's August 1997, July 1999, September 2000, and July 
2003 remands also provided guidance pertaining to the 
evidence and information necessary to substantiate the claim.  

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained, 
and the veteran has undergone VA neurological examinations.  
Moreover, the veteran was afforded the opportunity to testify 
before a hearing officer at the RO in June 1994.  Neither the 
veteran nor her representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Factual Background

The veteran's service medical records show that in August 
1977, she complained of headaches which appeared to be 
associated with a fever, sore throat and a cough.  She 
complained of headaches and dizziness in November 1978.  In 
December 1978, she underwent laparoscopic right salpingectomy 
and appendectomy.  On discharge examination in February 1981, 
the veteran reported frequent or severe headaches.  The 
examiner noted dizziness and headache when standing in 
formation, but indicated that the veteran was neurologically 
normal.  

Service connection for chronic pelvic inflammation with 
uterine suspension and right salpingectomy was granted in 
August 1981.

In March 1990, the veteran underwent a total abdominal 
hysterectomy and bilateral salpingooophorectomy.  

During a June 1993 VA treatment for Grave's disease, 
veteran's reported increased headaches.

The veteran submitted a claim for an increased rating of her 
gynecological condition in July 1993.  In November 1993, she 
requested that her claim be amended to include migraine 
headaches caused by the gynecological condition.  She 
indicated that she had been admitted to a VA facility in 
October 1993 for treatment of depression and migraines.

The medical evidence of record does indicate that the veteran 
was hospitalized at a VA facility from October 1993 to 
January 1994.  The discharge summary indicates that she did 
complain of headaches.

During her June 1994 hearing, the veteran testified that she 
had a hysterectomy in 1990, and that her headaches began 
about three months after that.  She stated that she did not 
relate her headaches to the hysterectomy until she did some 
research.  In conjunction with her hearing, the veteran 
submitted copies of educational information and medical 
treatises.

A VA neurological examination was conducted in January 1997.  
The veteran complained of bifrontal headaches that were 
throbbing in character.  She denied that her headaches caused 
her to awake when sleeping.  She took Tylenol.  She was 
completely debilitated by the headaches.  She denied 
associated neck tenderness or spasms, as well as vomiting, 
photophobia, and phonophobia.  It was her belief that the 
headaches were associated with her 1990 hysterectomy.  Upon 
physical examination, the assessment was muscle related 
headaches.  The examiner stated that the headaches did not 
fit the strict criteria for migraine headaches because they 
did not have the associated nausea, vomiting, photophobia or 
phonophobia.  He opined that it would be extremely unusual 
for one to anticipate or expect that one would develop some 
headache disorder secondary to hysterectomy.  He concluded 
that there was no relationship between the veteran's 
hysterectomy and headaches.

In March 1997, the January 1997 VA examiner indicated that 
the veteran's headaches did not start during her military 
career.  He also indicated that the headaches were not 
migraines, but muscle contraction tension headaches, and that 
typically, a hysterectomy did not exacerbate the migraine, 
but in fact was a treatment and improved migraines in most 
patients.  He concluded that in general, the veteran's 
headaches were not exacerbated by her hysterectomy unless 
there were unusual circumstances surrounding it.

A May 1998 memorandum from a VA physician indicates his 
conclusion that the veteran's headaches were not related to 
her hysterectomy.  He stated that they would be present at 
the same level with or without the hysterectomy.

In May 2000, a VA physician reviewed the claims folder and 
indicated that there was no conclusive evidence that the 
veteran's headaches were aggravated by her hysterectomy.  She 
noted that her opinion was based mostly, but not solely, on 
the detailed and thorough reports of VA examinations in April 
1998 and January 1997.  She noted evidence that headaches and 
depression predated the veteran's hysterectomy, but were not 
necessarily worse after the surgery.

A VA fee basis examination was carried out in January 2003.  
The veteran stated that her headaches began after her 
hysterectomy.  She described them as pounding headaches, and 
indicated that they were frontal and temporal.  The headaches 
were relieved by Tylenol with codeine.  She denied nausea and 
photophobia but endorsed some phonophobia.  The examiner 
reviewed the medical records and indicated that the general 
conclusion was that the veteran's hysterectomy could not be 
reliably associated with her headaches.  The examiner 
summarized by indicating that there were no current findings 
with regard to headaches.  He stated that review of the 
records could not clearly establish a relationship between 
the veteran's hysterectomy and her headaches.  He noted that 
the hormonal imbalance caused by the removal of the veteran's 
ovaries could have contributed to the headaches, but that her 
medical history was too complicated and did not include 
details to definitively confirm that idea.

The veteran was afforded an additional VA neurological 
examination in August 2004.  The examiner indicated that he 
had reviewed the claims folders, and he elicited a detailed 
history from the veteran.  The veteran reported significant 
problems with headaches, which she characterized as 
migraines.  She identified onset as being in 1992 or 1993.  
She stated that the headaches were throbbing in nature and 
occurred supraorbitally and bifrontally, and that the 
headaches remitted after a full night's sleep, but that they 
were incapacitating.  She endorsed photophobia and 
hyperacusis, but specifically denied visual changes.  She 
described a sensation of dizziness.  Physical examination 
revealed intact cranial nerves, with some pain in the right 
sternocleidomastoid muscle.  Extraocular movements were full.  
There was no efferent pupillary defect.  Facial muscles were 
normal.  Tongue was midline.  Motor strength was 5/5 
throughout, and muscle tone was normal.  Sensory examination 
was intact.  The impression was tension headaches and status 
post hysterectomy.  The examiner concluded that the veteran's 
hysterectomy was not the proximate cause of her headaches.  
He further concluded that there was no evidence that the loss 
of the veteran's uterus and ovaries resulted in an 
aggravation of her headaches.  He indicated that no further 
neurological follow up was necessary.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

The veteran contends that her hysterectomy resulted in 
headaches.  Having carefully reviewed the evidence pertaining 
to the veteran's claim, the Board concludes that service 
connection for headaches is not warranted.  While the veteran 
has submitted information from various sources which suggests 
that hysterectomy and salpingectomy might result in 
headaches, that material does not pertain specifically to the 
veteran.  Moreover, several VA examiners have reviewed the 
claims folder, to include those materials submitted by the 
veteran, and have concluded that there is no conclusive 
evidence that the veteran's headaches were caused or 
aggravated by her hysterectomy.  The report of the most 
recent VA examination, conducted in August 2004, reflects the 
examiner's conclusion that the veteran's hysterectomy was not 
the proximate cause of her headaches, and that the 
hysterectomy did not aggravate such headaches.  The veteran 
has not submitted any evidence that controverts the medical 
findings that are specific to her.

The Board has also considered the veteran's arguments that 
her headaches are related to her service-connected 
gynecological condition; however, as a layperson, she is not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board must conclude that the preponderance of 
the evidence is again the veteran's claim.



ORDER

Entitlement to service connection for headaches is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


